Motion to reargue denied June 27, 1986. Under the test established in Sanders v. United States, 373 U.S. 1, 15 (1963), a court is not required to entertain a second or successive motion for post-conviction relief if: the same ground was determined adversely to the petitioner in an earlier petition, the prior determination was on the merits, and the ends of justice would not be served by reaching the merits of the subsequent application. Here, the trial court found that the petitioner could have and did raise his V.R.Cr.P. 11(e)(4) claim in his first petition by alleging that his plea and sentence were contrary to the laws and constitution of the United States and Vermont. The withdrawal with prejudice of the first petition operated as an adjudication on the merits. The petitioner did not show that the ends of justice would be served by permitting a redetermination of this ground. See id. at 16. Therefore, the trial court did not err in dismissing petitioner’s second petition for post-conviction relief.

Affirmed.

Motion to reargue denied June 27, 1986.